Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Azenkot et al., US Publication No. 20180123776 filed on October 27, 2016 in view of Kang, US Publication No. 20160241418 filed on October 1, 2014.
As to claim 9, Azenkot teaches “A receiver comprising: an A/D converter that performs an analog digital conversion to an input signal;” [see paragraph 0023].  Paragraph 0023 recites “As illustrated, the timing recovery loop 100 includes an Analog-to-Digital Converter ( ADC) 110.”

  “a timing recovery part that generates a recovery clock by using the data output of the equalizer;” [see paragraph 0039; Fig 1, items 111, 114].  Paragraph 0039 recites “FIG. 3 illustrates the configurations of exemplary phase detectors that can be used in an equalizer-based timing recovery loop in accordance with an embodiment of the present disclosure. The phase detectors can be used as the phase detector 114 in FIG. 1. A timing recovery loop may be equipped with or more types of phase detectors.”
 “a detector that detects a timing” [see paragraph 0015].  Paragraph 0015 recites “FIG. 2 illustrates the configuration of exemplary control logic coupled to an adaptive equalizer and operable to detect and compensate clock delay correction introduced by the adaptive equalizer according to an embodiment of the present disclosure.”  The control logic corresponds to the detector. 
 “when the input signal varies from a non-signal state and has reached a predetermined threshold;” [see paragraph 0032].  Paragraph 0032 recites “the control logic is configured to detect in real -time the amount of correction of time delay that results from the adaptation of equalization filter, and dynamically compensate the correction by modifying the tap weights of the filter. The present disclosure is not limited to any specific parameter used to monitor the amount of correction of time delay that results from the adaptation of equalization.”  Further paragraph 0008 recites “At the same time, a current Center of Filter (COF) value is determined and used as a measure for clock delay correction resulting from the equalization adaptation. In some embodiments, COF is defined as a function of one or more tap weights depending on the configuration of the phase detector.” The COF value corresponds to “predetermined threshold.”

“and an initial phase setting part that sets as an initial phase of the recovery clock from the timing recovery part, a timing when a predetermined time has elapsed after the timing detected by the detector,” [see Fig 1, item 120, 106]. 
It should be noted however that Azenkot does not teach “a classic CAN receiver that performs a data reception to the input signal based on CAN standard”
“a selector that selects either a data output of the classic CAN receiver or the data output equalized and outputted by the equalizer.”
“a selection control part that selects the data output of the classic CAN receiver and the data output of the equalizer in a data phase by performing a selection control to the selector corresponding to a FDF value of an arbitration phase in the CAN standard.”
On the other hand, Kang teaches “a classic CAN receiver that performs a data reception to the input signal based on CAN standard” [see paragraph 0083].  Paragraph 0083 recites “The output from the standard CAN signal detector 320 is delivered to an equalizer 350 and a decision apparatus 360, which will be described below. The standard CAN signal detector determines whether the standard CAN signal delivered from the bus is a dominant bit or a recessive bit.”  
 “a selector that selects either a data output of the classic CAN receiver or the data output equalized and outputted by the equalizer” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”
“a selection control part that selects the data output of the classic CAN receiver and the data output of the equalizer in a data phase by performing a selection control to the selector corresponding to a FDF value of an arbitration phase in the CAN standard.” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azenkot with the teachings of Kang because Kang discloses improving data transmission efficiency while maintaining the transmission rate of 1 Mbps in the CAN communication system as detailed in paragraph 0011.

As to claim 10, Azenkot teaches “A receiver comprising: an A/D converter that performs an analog digital conversion to an input signal;” [see paragraph 0023].  Paragraph 0023 recites “As illustrated, the timing recovery loop 100 includes an Analog-to-Digital Converter ( ADC) 110.”
 “an equalizer that equalizes an output of the A/D converter,” [see paragraph 0023}.  Paragraph 0023 recites “As illustrated, the timing recovery loop 100 includes an Analog-to-Digital Converter ( ADC) 110, an equalizer 111.”
  “a timing recovery part that generates a recovery clock by using the data output of the equalizer;” [see paragraph 0039; Fig 1, items 111, 114].  Paragraph 0039 recites “FIG. 3 illustrates the configurations of exemplary phase detectors that can be used in an equalizer-based timing recovery loop in accordance with an embodiment of the present disclosure. The phase detectors can be used as the phase detector 114 in FIG. 1. A timing recovery loop may be equipped with or more types of phase detectors.”
 “a detector that detects a timing” [see paragraph 0015].  Paragraph 0015 recites “FIG. 2 illustrates the configuration of exemplary control logic coupled to an adaptive equalizer and operable to detect and compensate clock delay correction introduced by the adaptive equalizer according to an embodiment of the present disclosure.”  The control logic corresponds to the detector. 
 “when the input signal varies from a non-signal state and has reached a predetermined threshold;” [see paragraph 0032].  Paragraph 0032 recites “the control logic is configured to detect in real -time the amount of correction of time delay that results from the adaptation of equalization filter, and dynamically compensate the correction by modifying the tap weights of the filter. The present disclosure is not limited to any specific parameter used to monitor the amount of correction of time delay that results from the adaptation of equalization.”  Further paragraph 0008 recites “At the same time, a current Center of Filter (COF) value is determined and used as a measure for clock delay correction resulting from the equalization adaptation. In some embodiments, COF is defined as a function of one or more tap weights depending on the configuration of the phase detector.” The COF value corresponds to “predetermined threshold.”
“the equalizer operates by setting of a tap coefficient;” [see paragraph 0022].  Paragraph 0022 recites “The adaptation is typically implemented by adapting the tap weights of the equalizer filter.”
“eliminates an inter-code interference and obtains a data output;” [see paragraph 0038].  Paragraph 0038 recites “Also, since the tap weights as adjusted based on the time delay correction that is dynamically calculated using COF offset as the metric, interference with the equalization adaptation caused by the tap weight adjustment is advantageously controlled to a minimal level.”
“and an initial phase setting part that sets as an initial phase of the recovery clock from the timing recovery part, a timing when a predetermined time has elapsed after the timing detected by the detector,” [see Fig 1, item 120, 106]. 
It should be noted however that Azenkot does not teach “and the equalizer further includes a switching part that refers to a storage part storing an identification code based on a CAN standard and the tap coefficient correspondingly to each other,”
 “and the switching part switches the tap coefficient corresponding to the identification code stored in the storage part when communication based on the CAN standard is performed.”
On the other hand, Kang teaches “and the equalizer further includes a switching part that refers to a storage part storing an identification code based on a CAN standard and the tap coefficient correspondingly to each other,” [see paragraph 0083].  Paragraph 0083 recites “The output from the standard CAN signal detector 320 is delivered to an equalizer 350 and a decision apparatus 360, which will be described below. The standard CAN signal detector determines whether the standard CAN signal delivered from the bus is a dominant bit or a recessive bit.”  The dominant or recessive bit corresponds to “identification code.”
 “and the switching part switches the tap coefficient corresponding to the identification code stored in the storage part when communication based on the CAN standard is performed.” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azenkot with the teachings of Kang because Kang discloses improving data transmission efficiency while maintaining the transmission rate of 1 Mbps in the CAN communication system as detailed in paragraph 0011.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Azenkot et al., US Publication No. 20180123776 filed on October 27, 2016 in view of Jiang, US Publication No. 20090207898 filed on February 19, 2008.
As to claim 11, Azenkot teaches “A receiver comprising: an A/D converter that performs an analog digital conversion to an input signal;” [see paragraph 0023].  Paragraph 0023 recites “As illustrated, the timing recovery loop 100 includes an Analog-to-Digital Converter ( ADC) 110.”
 “an equalizer that equalizes an output of the A/D converter,” [see paragraph 0023}.  Paragraph 0023 recites “As illustrated, the timing recovery loop 100 includes an Analog-to-Digital Converter ( ADC) 110, an equalizer 111.”
  “a timing recovery part that generates a recovery clock by using the data output of the equalizer;” [see paragraph 0039; Fig 1, items 111, 114].  Paragraph 0039 recites “FIG. 3 illustrates the configurations of exemplary phase detectors that can be used in an equalizer-based timing recovery loop in accordance with an embodiment of the present disclosure. The phase detectors can be used as the phase detector 114 in FIG. 1. A timing recovery loop may be equipped with or more types of phase detectors.”
 “a detector that detects a timing” [see paragraph 0015].  Paragraph 0015 recites “FIG. 2 illustrates the configuration of exemplary control logic coupled to an adaptive equalizer and operable to detect and compensate clock delay correction introduced by the adaptive equalizer according to an embodiment of the present disclosure.”  The control logic corresponds to the detector. 
 “when the input signal varies from a non-signal state and has reached a predetermined threshold;” [see paragraph 0032].  Paragraph 0032 recites “the control logic is configured to detect in real -time the amount of correction of time delay that results from the adaptation of equalization filter, and dynamically compensate the correction by modifying the tap weights of the filter. The present disclosure is not limited to any specific parameter used to monitor the amount of correction of time delay that results from the adaptation of equalization.”  Further paragraph 0008 recites “At the same time, a current Center of Filter (COF) value is determined and used as a measure for clock delay correction resulting from the equalization adaptation. In some embodiments, COF is defined as a function of one or more tap weights depending on the configuration of the phase detector.” The COF value corresponds to “predetermined threshold.”
“the equalizer operates by setting of a tap coefficient;” [see paragraph 0022].  Paragraph 0022 recites “The adaptation is typically implemented by adapting the tap weights of the equalizer filter.”
“eliminates an inter-code interference and obtains a data output;” [see paragraph 0038].  Paragraph 0038 recites “Also, since the tap weights as adjusted based on the time delay correction that is dynamically calculated using COF offset as the metric, interference with the equalization adaptation caused by the tap weight adjustment is advantageously controlled to a minimal level.”
“and an initial phase setting part that sets as an initial phase of the recovery clock from the timing recovery part, a timing when a predetermined time has elapsed after the timing detected by the detector,” [see Fig 1, item 120, 106]. 
It should be noted however that Azenkot does not teach “equalizer has a training mode in which the tap coefficient is converged, and a normal mode in which data is received through the equalizer”
“the equalizer further includes a data reception control part that reads the tap coefficient from a storage part storing the tap coefficient converged in the training mode,”
“sets in the normal mode, the tap coefficient that has been read to the equalizer, and causes to perform data reception.”
On the other hand, Jiang teaches “equalizer has a training mode in which the tap coefficient is converged, and a normal mode in which data is received through the equalizer” [see paragraph 0037].  Paragraph 0037 recites “Similarly, if the training sequence component TS.sub.1 is used for training during the training mode A and the data recycling mode B, the corresponding trained coefficient set is applied to the equalizer 240 to reduce ISI of the data stream DS.sub.1 of the delayed input data-stream y.sub.2(n) during the normal mode C.”
“the equalizer further includes a data reception control part that reads the tap coefficient from a storage part storing the tap coefficient converged in the training mode,” [see Fig 5, item 530, 550, 540]
“sets in the normal mode, the tap coefficient that has been read to the equalizer, and causes to perform data reception.” [see paragraph 0037].  Paragraph 0037 recites “Similarly, if the training sequence component TS.sub.1 is used for training during the training mode A and the data recycling mode B, the corresponding trained coefficient set is applied to the equalizer 240 to reduce ISI of the data stream DS.sub.1 of the delayed input data-stream y.sub.2(n) during the normal mode C.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azenkot with the teachings of Jiang because Jiang discloses a technique called data recycling is used for reusing the training sequence component of the ATSC signal for several times, thereby reducing convergence time of the adaptive equalizer as detailed in paragraph 0004. 

Claim 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Azenkot et al., US Publication No. 20180123776 filed on October 27, 2016 in view of Jiang, US Publication No. 20090207898 filed on February 19, 2008, and further in view of Kang, US Publication No. 20160241418 filed on October 1, 2014.

As to claim 13, Azenkot teaches “the equalizer operates by setting of a tap coefficient;” [see paragraph 0022].  Paragraph 0022 recites “The adaptation is typically implemented by adapting the tap weights of the equalizer filter.”
Kang teaches “and the equalizer further includes a switching part that refers to a storage part storing an identification code based on a CAN standard and the tap coefficient correspondingly to each other,” [see paragraph 0083].  Paragraph 0083 recites “The output from the standard CAN signal detector 320 is delivered to an equalizer 350 and a decision apparatus 360, which will be described below. The standard CAN signal detector determines whether the standard CAN signal delivered from the bus is a dominant bit or a recessive bit.”  The dominant or recessive bit corresponds to “identification code.”
 “and the switching part switches the tap coefficient corresponding to the identification code stored in the storage part when communication based on the CAN standard is performed.” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azenkot, Jiang with the teachings of Kang because Kang discloses improving data transmission efficiency while maintaining the transmission rate of 1 Mbps in the CAN communication system as detailed in paragraph 0011.

As to claim 15, Kang teaches “a classic CAN receiver that performs a data reception to the input signal based on CAN standard” [see paragraph 0083].  Paragraph 0083 recites “The output from the standard CAN signal detector 320 is delivered to an equalizer 350 and a decision apparatus 360, which will be described below. The standard CAN signal detector determines whether the standard CAN signal delivered from the bus is a dominant bit or a recessive bit.”  
 “a selector that selects either a data output of the classic CAN receiver or the data output equalized and outputted by the equalizer” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”
“a selection control part that selects the data output of the classic CAN receiver and the data output of the equalizer in a data phase by performing a selection control to the selector corresponding to a FDF value of an arbitration phase in the CAN standard.” [see paragraph 0088].  Paragraph 0088 recites “The equalizer 350 performs compensation of the channel distortion, and a decision apparatus 360 outputs the high-speed CAN bit stream by performing decision of symbols for each corresponding modulation method. The equalizer 350 and the decision apparatus 360 operate only in an interval in which an output signal value of the standard CAN signal detector 320 is a logic level 1, and stop the operations in an interval in which the output signal value thereof is a logic level 0.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637